UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-32427 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Utah 87-0386790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 612 Santa Monica Boulevard, Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 260-6150 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 18, 2010, there were 25,069,701 outstanding shares of the Registrant's Common Stock, $0.001 par value. CONSPIRACY ENTERTAINMENT HOLDINGS, INC. JUNE 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Conspiracy Entertainment Holdings, Inc. Condensed Consolidated Financial Statements June 30, 2010 CONTENTS Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Consolidated Statements of Stockholders' Deficit 6 Condensed Consolidated Statements of Cash Flows 7 Notes to the Condensed Consolidated Financial Statements 8 3 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Consolidated Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Capitalized development costs and licenses, net Deposits Other receivable - Total Other Assets TOTAL ASSETS $ $ 4 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Consolidated Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT June 30, December 31, (unaudited) CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Payroll taxes payable Deferred compensation Related party loans Deferred revenue Current portion of convertible notes payable, net of discount Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net of discount - Total Long-Term Liabilities - Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value; 1,000,000,000 shares authorized, 25,069,701 and 20,386,368 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Professional fees Salaries, wages and payroll taxes Selling, general and administrative Total Operating Expenses NET INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) Net financing expense ) - ) ) Gain (loss) on valuation of derivative liability - ) - Total Other Income (Expense) NET INCOME (LOSS) BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ $ ) $ ) $ BASIC INCOME (LOSS) PER SHARE $ $ ) $ ) $ DILUTED INCOME (LOSS) PER SHARE $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Consolidated Statements of Stockholders' Deficit For the Period Ended June 30, 2010 and the Year Ended December 31, 2009 Additional Common Stock Paid-In Retained Shares Amount Capital Deficit Balance, December 31, 2008 $ $ $ ) Common stock issued for debt and accrued interest - Beneficial conversion features on new debt - - - Loss on extinguishment of debtrelated to modifying the conversion terms or adding terms to existing debt - - - Value of warrants issued during the year - - - Net loss for the year ended December 31, 2009 - - - ) Balance, December 31, 2009 ) Common stock issued for services (unaudited) - Common stock issued foraccounts payable (unaudited) - Common stock issued fordeferred compensation(unaudited) - Beneficial conversion features on new debt (unaudited) - - - Net loss for the six months ended June 30, 2010 (unaudited) ) Balance, June 30, 2010 (unaudited) $ $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization and impairment of capitalized development costs and licenses Amortization of discount on convertible notes payable Common stock issued for services rendered - Net change in derivative liability - ) Change in operating assets and liabilities: Accounts receivable and other receivable Accounts payable and accrued expenses Deferred compensation ) ) Deferred revenue ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Payments for development costs and licenses ) ) Purchase of property and equipment - ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on related party loans - ) Proceeds from related party loans - Proceeds from convertible notes payable - Proceeds from notes payable - Net Cash Used in Financing Activities DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $
